Citation Nr: 1724297	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  06-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This matter was most recently remanded in July 2016 to obtain additional VA records.  The RO has since complied with the Board's directives, and this matter is once again before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's migraines had their onset during his active service. 


CONCLUSION OF LAW

The criteria for service connection for migraines are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for migraines, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.

Merits

The Veteran asserts that his current migraines are a result of a concussion sustained as a result of his in-service duty military occupational specialty (MOS) as a field artillery crewman.  See November 2012 Appellant's Brief.  Likewise, after a thorough review of the evidence, the Board finds that service connection for migraine headaches is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the record establishes that the Veteran has been diagnosed as having migraines.  See VAMC records.  Such is sufficient to meet the requirements of Shedden element (1).

As for Shedden element (2), service incurrence, service treatment records (STRs) show complaints of headache in-service in April 1974.  On separation examination in July 1974, however, the Veteran was clinically normal with no frequent or severe headaches.  In any event, as indicated, there is sufficient in-service evidence showing treatment for active signs of migraine headache.  

Furthermore, with respect to the final element of the Shedden analysis, nexus is established through the Veteran's competent and credible assertions regarding continuity of relevant symptomatology since service.  In this regard, the Veteran reported that he developed headaches in the 1970s.  See VAMC records.  He further reported in June 2004, that he has had recurring headaches over the last 20 years.  Treatment records also document consistent complaints of headaches from 1997 to 2014.  Id.  The Board notes that the Veteran is competent to report when he first experienced symptoms of headaches and to assert that the symptoms have persisted since then.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this respect, the Board finds the Veteran to be competent and credible.

The Board acknowledges that at the January 2014 VA examination the examiner noted that the Veteran's claimed condition was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  Nevertheless, the Board finds this examination to be inadequate for adjudication purposes.  In pertinent part, the examiner indicated that there were no complaints, or reports, of headaches in-service.  However, as previously mentioned, STRs do indeed show complaints for headache.  As such, the examiner does not appear to have taken into account the Veteran's history of headaches since the 1970s.  Thus, as the opinion is not adequate, it cannot serve as the basis of a denial of service connection.

In light of the foregoing, the Board finds that the evidence for and against the claim of entitlement to service connection for migraines is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for migraines is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for migraines is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


